      Case 2:18-cv-00900-WBS-JDP Document 287 Filed 04/19/21 Page 1 of 3

 1   PHILIP J. POGLEDICH, County Counsel (SBN 197110)
     ERIC MAY, Senior Deputy County Counsel (SBN 245770)
 2   OFFICE OF THE COUNTY COUNSEL
     625 Court Street, Room 201
 3   Woodland, CA 95695
     Telephone: (530) 666-8172
 4   Philip.Pogledich@yolocounty.org
     Eric.May@yolocounty.org
 5
     JENNIFER HARTMAN KING (SBN 211313)
 6   ALANNA LUNGREN (SBN 269668)
     ANDREYA WOO NAZAL (SBN 327651)
 7   HARTMAN KING PC
     520 Capitol Mall, Suite 750
 8   Sacramento, CA 95814
     Telephone: (916) 379-7530
 9   Facsimile: (916) 379-7535
     JHartmanKing@HartmanKingLaw.com
10   ALungren@HartmanKingLaw.com
     AWooNazal@HartmanKingLaw.com
11

12
     Attorneys for Third-Party Defendant              Exempt From Filing Fees Pursuant To
13   And Counter-Claimant                             Government Code Section 6103
     COUNTY OF YOLO
14

15                                UNITED STATES DISTRICT COURT

16                               EASTERN DISTRICT OF CALIFORNIA

17 CITY OF WEST SACRAMENTO,                        Case No.: 2:18-CV-00900-WBS-JDP
18 CALIFORNIA, et al.,
                   Plaintiffs,                      STIPULATION FOR DISMISSAL
19                                                  WITHOUT PREJUDICE; ORDER
20        v.                                        Trial Date:     No Trial Date Set
                                                    Time:           9:00 A.M.
21 R AND L BUSINESS MANAGEMENT, a                   Location:       Courtroom 5
   California corporation, f/k/a STOCKTON           District Judge: Hon. William B. Shubb
22 PLATING, INC., d/b/a CAPITOL PLATING,

23 INC., a/k/a CAPITOL PLATING, a/k/a
   CAPITAL PLATING, et al.,
24
                       Defendants;
25

26
   AND RELATED COUNTER, CROSS, AND
27 THIRD-PARTY CLAIMS.

28


     00044666.1                                1
                            STIPULATION FOR DISMISSAL WITHOUT PREJUDICE; ORDER
      Case 2:18-cv-00900-WBS-JDP Document 287 Filed 04/19/21 Page 2 of 3

 1            Third-Party Defendant and Counter-Claimant, the County of Yolo (“County”), and Third-
 2   Party Plaintiffs and Counter-Defendants, R and L Business Management f/k/a Stockton Plating Inc.
 3   and John Clark (collectively, “R&L”), by and through their respective counsel, hereby stipulate as
 4   follows:
 5            Pursuant to Federal Rule of Civil Procedure rule 41(a), and subject to the approval and order
 6   of the Court as provided below, the undersigned parties hereby stipulate to the dismissal of the
 7   County’s claims against R&L without prejudice. R&L and the County further stipulate that each of
 8   them shall bear their own costs of litigation and they hereby waive all rights, if any, to recover
 9   costs, including attorneys’ fees, from the other with respect to the above-captioned action.
10            IT IS SO STIPULATED.
11   Dated: April 16, 2021                         HARTMAN KING PC
12
                                                   By: /s/ Jennifer Hartman King
13
                                                       JENNIFER HARTMAN KING
14                                                     ALANNA LUNGREN
                                                       ANDREYA WOO NAZAL
15                                                 Attorneys for Third-Party Defendant and Counter-
                                                   Claimant COUNTY OF YOLO
16

17   Dated: March 25, 2021                         LEWIS BRISBOIS BISGAARD & SMITH LLP
18
                                                   By: /s/ Joseph A. Salazar Jr. (as authorized on 3/25/21)
19
                                                       JOSEPH A. SALAZAR JR.
20                                                 Attorneys for Third-Party Plaintiffs and
                                                   Counter-Defendants, R AND L BUSINESS
21                                                 MANAGEMENT f/k/a STOCKTON PLATING INC.
                                                   and JOHN CLARK
22

23

24

25

26

27

28


     00044666.1                                    2
                              STIPULATION FOR DISMISSAL WITHOUT PREJUDICE; ORDER
      Case 2:18-cv-00900-WBS-JDP Document 287 Filed 04/19/21 Page 3 of 3

 1                                                    ORDER
 2            The foregoing Stipulation of the parties is accepted and approved. The County of Yolo’s
 3   claims against R and L Business Management f/k/a Stockton Plating Inc. and John Clark
 4   (collectively, “R&L”) are hereby dismissed without prejudice. The County and R&L shall each bear
 5   their own costs of litigation and they hereby waive all rights, if any, to recover costs, including
 6   attorneys’ fees, from the other with respect to the above-captioned action.
 7

 8   IT IS SO ORDERED.
 9   Dated: April 16, 2021
10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26

27

28


     00044666.1                                   3
                             STIPULATION FOR DISMISSAL WITHOUT PREJUDICE; ORDER
